Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 - 44 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 14 of U.S. Patent No. 11,082,163. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the HARQ information in a wireless communication system.  The claims of the issued patent contain all limitations, albeit in different combinations, of the instant application claims and thus anticipate and render obvious all claims and subgroups.
As an illustration, Claim 21 of the instant application is mapped to claim 1 of the issued patent.

21. (New) A method, implemented by a wireless communication device, comprising (A method, implemented by a wireless communication device, comprising): 
	receiving Radio Resource Control (RRC) signaling indicating that Hybrid Automatic Repeat Request (HARQ) information for data transmissions by the wireless communication device is conveyed on a Physical Downlink Control Channel (PDCCH) (monitoring a Physical Downlink Control Channel (PDCCH) for Hybrid Automatic Repeat Request (HARQ) information); 
	transmitting data over an asynchronous protocol on an uplink carrier to a radio node of a wireless communication network (transmission from the single radio node); 
	monitoring the PDCCH for HARQ information conveyed by a New Data Indicator (NDI) flag of a transmission from the radio node, the NDI flag supporting two states, wherein a first of the two states indicates, by the NDI flag not being toggled, that the transmission comprises an uplink grant for retransmission of the data, and a second of the two states indicates, by the NDI flag being toggled, that the transmission comprises an uplink grant for new data (the NDI flag supporting two states, wherein a first of the two states indicates, by the NDI flag not being toggled, that the transmission comprises an uplink grant for retransmission of the data, and a second of the two states indicates, by the NDI flag being toggled, that the transmission comprises an uplink grant for new data); 
	receiving the transmission on the PDCCH in response to the monitoring (receiving the transmission on the PDCCH in response to the monitoring); and 
	transmitting the new data or retransmitting the data based on whether or not the NDI flag is toggled, respectively, wherein the transmitting or retransmitting is to the radio node (transmitting the new data or retransmitting the data based on whether or not the NDI flag is toggled, respectively, wherein the transmitting or retransmitting is to the single radio node).

	The remaining independent claims would be rejected in a substantially similar fashion. The dependent claims are rejected at least for being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463